internal_revenue_service number release date u i l nos 0860d cc dom fi p plr-103723-00 date trust trustee vp agent firm date date date date dear this replies to a letter dated date and other correspondence submitted on behalf of trust trust requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election pursuant to sec_860d of the internal_revenue_code and sec_1_860d-1 of the income_tax regulations to be treated as a real_estate_mortgage_investment_conduit remic facts plr-103723-00 trust which commenced its activities on date is intended to qualify as a remic under sec_860d of the code the assets of trust consist of regular interests in another remic trustee the trustee of and tax agent for trust retained agent to administer trustee’s responsibilities regarding tax matters including tax filings on date trustee’s employee vp realized that trustee had failed to notify agent to file a federal_income_tax return and make a remic election for trust firm a group of professional tax advisers became involved with trust’s failure to elect remic status on or about date during the week of date firm prepared a request for a private_letter_ruling pursuant to sec_301_9100-1 of the regulations on date firm filed trust’s initial return trust makes the following representations the request for relief was filed by the taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election applicable law sec_860d of the code provides that an entity otherwise meeting the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year by making the election on its return for that year sec_1 860d- d of the regulations provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the th day of the fourth month following the close of the first tax_year of its existence this regulation also provides a reference to plr-103723-00 sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 of the regulations provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1 e a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that trust has shown good cause for granting a reasonable extension of time to allow it to make an election under sec_860d of the code accordingly the time for filing the election is extended to date no opinion is expressed whether the taxpayer's tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have plr-103723-00 been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the taxpayer’s tax_liability for the years involved if the district director’s office determines the taxpayer’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of trust’s election this ruling does not relieve trust from any penalty it may owe as a result of its failure_to_file its federal_income_tax return on time this ruling’s application is limited to the facts code sections and regulations cited herein no opinion is expressed whether trust qualifies as a remic under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where trust files its returns with instructions that although its form_1066 was not timely filed trust is to be treated as having made a timely election under sec_860d of the code except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to trustees authorized representatives sincerely yours lon b smith assistant chief_counsel financial institutions products
